DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an automatic hot knife apparatus with a pair of spreaders positioned adjacent to a first and second slope of an anvil to grip the workpiece, classified in 83/175.
II. Claim 18, drawn to an automatic hot knife apparatus with an anvil adapted to move upward toward the hot knife of the apparatus, an air cylinder for releasing the workpiece from the serrated edge on one of the metal sheets, a roller for feeding the workpiece from an input side onto the anvil, a first metal sheet adapted to press the workpiece onto a first slope of an anvil, and a second metal sheet adapted to press the workpiece into a second slope of the anvil, classified in 225/105.	III. Claims 19-26, drawn to a method of cutting tubular webbing, classified in 242/523.1.
The inventions are independent or distinct, each from the other because:
	Inventions I, II and III are related as process (Invention III) and apparatus (Inventions I and II) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the automatic hot knife apparatus of Groups I and II can be used to practice another and materially different process, such as cutting a composite substrate formed from multiple layers of material that do not specifically formed a tubular webbing. Conversely, the method of cutting tubular webbing of Group III does not specifically require an automatic function for the hot knife apparatus as set forth by the preambles of claims 1 and 18. 
Should the Applicant elect Invention I, a further election must be made amongst the following inventions:	Group A. Claims 2 and 3, drawn to a first metal sheet adapted to press the tubular webbing onto the first slope and a second metal sheet adapted to press the tubular webbing onto the second slope.	Group B. Claims 4 and 5, drawn to an air cylinder for releasing the tubular webbing from the serrated edge on one of the metal sheets. 
	Group C. Claims 6 and 7, drawn to a roller for feeding the tubular webbing to a present length from the input side onto the anvil.	Group D. Claims 10-13, drawn to a pneumatic cylinder attached to the anvil for moving the anvil upward toward the hot knife and a pneumatic cylinder attached to the hot knife for moving the hot knife toward the anvil. 	The examiner notes that Claim 1 is a linking claim and will be examined along with the claims of the elected group. Additionally, Claims 8, 9, and 14-16 will be examined along with claim 1 and the claims of the elected group selected from Groups A-D. 	Inventions of Groups A-D are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  For example, subcombination of Group A has separate utility such as the first metal sheet being adapted to press the tubular webbing onto the first slope and the second metal sheet being adapted to press the tubular webbing onto the second slope that is not required by any of the other subcombinations of Groups B-D. Conversely, subcombination of Group B has separate utility such as using an air cylinder to release the tubular webbing from the serrated edge on one of the metal sheets that is not required by any of the other subcombinations of Groups A, C or D.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	● the inventions have acquired a separate status in the art in view of their 	different classification.

	● the inventions have acquired a separate status in the art due to their 	recognized divergent subject matter.

	● the inventions require a different field of search (e.g., searching different 	classes /subclasses or electronic resources, or employing different search 	strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 13, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/14/2022